DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 3/9/2022.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-8, 10-17, 19-20 are allowed. 
By interpreting the claims in light of the Specification and the Remarks on 3/9/2022 (see p. 11-14 of the Remarks), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim 1, 11, or 20, reciting “receiving a request message from a terminal device, wherein the request message includes 5-tuple information of a packet in a to-be-transmitted traffic flow prior to transmission of the to-be-transmitted traffic flow by the terminal device, and the request message is used to request network slice information based on the 5-tuple information of the packet in the to-be-transmitted traffic flow; determining the network slice information according to the 5-tuple information of the packet in the to-be-transmitted traffic flow and the network slicing policy; and transmitting, to the terminal device, a response message, wherein the response message comprises the network slice information including a network slice identifier of the at least one network slice” in combination with network slicing policy is used to divide a network into at least one network slice, the network slicing policy comprises a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIEU T HOANG/Primary Examiner, Art Unit 2452